Exhibit 10.1

FIFTH AMENDMENT TO MASTER LEASE

This FIFTH AMENDMENT TO MASTER LEASE (the “Amendment”) is entered into as of
April 1, 2019 (the “Effective Date”), by and between MGP Lessor, LLC, a Delaware
limited liability company (together with its permitted successors and assigns,
“Landlord”), and MGM Lessee, LLC, a Delaware limited liability company (together
with its permitted successors and assigns, “Tenant”). Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings set
forth in the Master Lease (as hereinafter defined).

RECITALS

A.    Landlord and Tenant have entered into that certain Master Lease dated as
of April 25, 2016 (the “Master Lease”), as amended by that certain First
Amendment to Master Lease dated as of August 1, 2016, as further amended by that
certain Second Amendment to Master Lease dated as of October 5, 2017, as further
amended by that certain Third Amendment to Master Lease dated as of January 29,
2019 and that certain Fourth Amendment to Master Lease dated as of March 7,
2019.

B.    Landlord and Tenant desire to amend the Master Lease by adding the
property currently known as Hard Rock Rocksino generally located at 10777
Northfield Road, Northfield, Ohio, 44067 and 10705 Northfield Road, Northfield,
Ohio 44067 (“Northfield Park”) to the Leased Property demised pursuant to the
Master Lease and Landlord desires to lease the same to Tenant and Tenant desires
to lease the same from Landlord upon the terms set forth in this Master Lease as
amended hereby.

C.    Landlord and Tenant further desire to amend the Master Lease to clarify
certain provisions of the Master Lease.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Amendment

1.1    Definitions.

(a)    Landlord and Tenant hereby agree that references to the term “Leased
Premises” throughout the Master Lease shall be replaced with the term “Leased
Property.”

(b)    Landlord and Tenant hereby agree that each “Facility” covered by the
Master Lease shall not include any off-track betting facilities located off-site
or other off-site gaming facilities.

(c)     Landlord and Tenant hereby agree that the definition of “Escalation”
shall be amended and restated in its entirety to read as follows: “For any Lease
Year (other than the first Lease Year), an amount equal to the difference
between (i) the Escalated Base Rent for such Lease Year and (ii) the Base Rent
for the immediately preceding Lease Year; provided, that, beginning with the
Lease Year commencing on April 1, 2022, if adding such amount to the Rent for
the immediately preceding Lease Year would have resulted in a Net Revenue to
Rent ratio for such immediately preceding Lease Year of less than 6.25:1, then,
the escalation for such Lease Year shall be zero.

 



--------------------------------------------------------------------------------

1.2    Additional Leased Property. Landlord and Tenant hereby agree that from
and after the Effective Date, (i) Northfield Park shall be added to the “List of
Facilities” set forth on Exhibit A to the Master Lease, (ii) the legal
description of Northfield Park attached hereto as Schedule 1 (Part I) shall be
added to Part I of Exhibit B to the Master Lease, and the leases and/or
subleases attached hereto as Schedule 1 (Part II) shall be added to Part II of
the Exhibit B to the Master Lease, (iii) Northfield Park shall constitute a
portion of the Leased Property, and shall be a Facility, for all purposes under
the Master Lease, (iv) Northfield Park shall be subject to all of the terms and
conditions of the Master Lease, as modified by this Amendment and as the same
may be further modified from time to time, and (v) Northfield Park shall be
subleased by Tenant to one or more Operating Subtenants pursuant to one or more
Operating Subleases in accordance with the Master Lease.

1.3    Base Rent. From and after the Effective Date, the amount of Seven Hundred
Eighty Five Million Eight Hundred Forty Four Thousand Dollars ($785,844,000) set
forth in the definition of “Base Rent” is hereby replaced with the amount of
Eight Hundred Fifty Five Million Five Hundred Sixty Thousand Eight Hundred
Eighty Dollars ($855,560,880) (which amount includes the Escalation applied on
the date hereof), and the Base Rent initially allocated to Northfield Park shall
be Fifty Four Million Dollars ($54,000,000) (the “Base Rent Adjustment Amount”).
The Base Rent Adjustment Amount payable during any Lease Year or portion thereof
consisting of more or less than twelve (12) calendar months shall be prorated on
a monthly basis such that the Base Rent Adjustment Amount that is included
within the Base Rent for each calendar month is equal to the Base Rent
Adjustment Amount divided by twelve (12). In the event the month in which the
Base Rent Adjustment Amount takes effect is a partial month, Tenant shall pay
(i) Base Rent (calculated without application of the Base Rent Adjustment
Amount) for such month in accordance with Section 3.1 of the Master Lease and
(ii) a portion of the Base Rent Adjustment Amount which shall be prorated on a
daily basis such that the Base Rent Adjustment Amount for such calendar month is
equal to the monthly Base Rent Adjustment Amount divided by the actual number of
days in such month and multiplied by the number of days for which the adjustment
is applicable.

1.4    Percentage Rent. From and after the Effective Date, the amount of Eighty
Four Million Five Hundred Thousand Dollars ($84,500,000) set forth in the
definition of “Percentage Rent” is hereby replaced with the amount of Ninety
Million Five Hundred Thousand Dollars ($90,500,000), and the Percentage Rent
initially allocated to Northfield Park shall be Six Million Dollars ($6,000,000)
(the “Percentage Rent Adjustment Amount”). The Percentage Rent Adjustment Amount
payable during any Lease Year or portion thereof consisting of more or less than
twelve (12) calendar months shall be prorated on a monthly basis such that the
Percentage Rent Adjustment Amount that is included within the Percentage Rent
for each calendar month is equal to the Percentage Rent Adjustment Amount
divided by twelve (12). In the event the month in which the Percentage Rent
Adjustment Amount takes effect is a partial month, Tenant shall pay
(i) Percentage Rent (calculated without application of the Percentage Rent
Adjustment Amount)

 

2



--------------------------------------------------------------------------------

for such month in accordance with Section 3.1 of the Master Lease and (ii) a
portion of the Percentage Rent Adjustment Amount which shall be prorated on a
daily basis such that the Percentage Rent Adjustment Amount for such calendar
month is equal to the monthly Percentage Rent Adjustment Amount divided by the
actual number of days in such month and multiplied by the number of days for
which the adjustment is applicable. For the purpose of calculating Percentage
Rent at the next Percentage Rent Reset Date, the “average annual Net Revenues”
of any Facility added to the Leased Property during the trailing five calendar
year period prior to such Percentage Rent Reset Date shall be calculated taking
into consideration only the portion of such trailing five-year period during
which the Facility was included as Leased Property under the Master Lease
commencing on the date such Facility was added to the Leased Property.

1.5    Identified Subleases. In addition to the Identified Subleases indicated
by letters from Landlord to Tenant dated April 26, 2016, August 2, 2016,
October 5, 2017, and January 29, 2019, the definition of Identified Subleases
shall also include those certain leases and/or subleases identified in a
supplemental letter of even date herewith from Tenant to Landlord.

1.6    Gaming Licenses. The description of gaming licenses contained on Schedule
2 attached hereto shall be added to Exhibit D to the Master Lease.

1.7    Amendment to Section 5.1 of the Master Lease. Landlord and Tenant hereby
agree that the references to title insurance and Title Insurance Proceeds in
Section 5.1 of the Master Lease shall include any title insurance and Title
Insurance Proceeds of Landlord and any Affiliates of Landlord and that Landlord
shall cause its Affiliates to comply with the provisions of Section 5.1 with
respect to the provisions concerning title insurance and Title Insurance
Proceeds.

Landlord and Tenant hereby agree that Section 5.1 of the Master Lease is hereby
amended to add the following sentence following the eighth sentence of
Section 5.1 of the Master Lease:

Landlord agrees for the benefit of Tenant that in the event that Tenant desires
to cause to be asserted a claim against any title insurer providing coverage
under any policy of title or similar insurance maintained by Landlord, Landlord
will reasonably cooperate with Tenant in asserting such claim and use
commercially reasonable efforts to enforce such policy so that all available
Title Insurance Proceeds are received, provided that Tenant bears all costs and
expenses of such enforcement.

ARTICLE II

Reaffirmation of Guaranty

2.1    Reaffirmation of Guaranty. By executing this Amendment, Guarantor
acknowledges and agrees that Tenant’s obligations under the Master Lease have
been modified by this Amendment and therefore Guarantor’s Obligations (as
defined in the Guaranty) have been modified by this Amendment. Guarantor hereby
reaffirms the Guaranty and Guarantor’s Obligations thereunder, as modified by
this Amendment.

 

3



--------------------------------------------------------------------------------

ARTICLE III

Ohio Regulatory Requirements

3.1    Approval by the Ohio Lottery Commission and Ohio State Racing Commission.
This Amendment is subject to the receipt of any necessary approvals from the
Ohio Lottery Commission and the Ohio State Racing Commission.

ARTICLE IV

Miscellaneous

4.1    No Further Amendment. The Master Lease shall remain in full force and
effect, unmodified, except as expressly set forth in Article 1 above.

4.2    Governing Law. Subject to Section 41.5 of the Master Lease, this
Amendment shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of New York without regard to conflicts of laws
principals.

4.3    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.

SIGNATURES ON FOLLOWING PAGE

 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fifth Amendment to Master Lease has been executed by
Landlord and Tenant as of the date first written above.

 

LANDLORD: MGP Lessor, LLC By:   /s/ Andy H. Chien   Name: Andy H. Chien  
Title:   Chief Financial Officer and Treasurer TENANT: MGM Lessee, LLC By:   /s/
Andrew Hagopian III   Name: Andrew Hagopian III   Title: Assistant Secretary

Guarantor executes this Amendment solely for purposes of the acknowledgement and
reaffirmation of Guaranty contained in Article 2 hereof.

 

GUARANTOR: MGM Resorts International By:   /s/ Andrew Hagopian III   Name:
Andrew Hagopian III  

Title:   Chief Corporate Counsel and

            Assistant Secretary

[Signature Page to Fifth Amendment to Master Lease]



--------------------------------------------------------------------------------

SCHEDULE 1

Part I

LEGAL DESCRIPTION

Cuyahoga County

Situated in the Village of Walton Hills, County of Cuyahoga, and State of Ohio:

And known as being a part of Original Bedford Township Lot No. 97, further
bounded and described as follows:

Beginning at a 1 inch iron pin monument found at the intersection of the
centerline of Northfield Road, also known as State Route 8, width varies, and
the Southerly line of said Original Lot No. 97, said line also being the
Southerly line of Cuyahoga County;

Thence North 00 deg. 02’ 42” West, along the centerline of said S.R. 8, a
distance of 274.81 feet to its intersection with the Southerly line of a parcel
of land conveyed to Ford Motor Company by deed recorded in Volume 7873, page 664
of the Cuyahoga County Deed Records;

Thence along the Southerly lines of said parcel of land so conveyed to Ford
Motor Company, the following courses;

Thence South 88 deg. 16’ 30” East, 30.01 feet, passing over a 5/8 inch iron pin
with cap set at its intersection with the Easterly line of said S.R. 8, a total
distance of 1028.12 feet to an angle point therein;

Thence North 00 deg. 02’ 42” West, 25.48 feet to an angle point therein;

Thence North 64 deg. 39’ 35” East, 171.34 feet to a 5/8 inch iron pin with cap
set at an angle point therein;

Thence South 88 deg. 16’ 30” East, 497.00 feet to a 3/8 inch iron pin in
concrete found at an angle point therein;

Thence South 00 deg. 02’ 42” East, 378.29 feet to a 5/8 iron pin with cap set at
an angle point therein, said point also being in the Southerly line of said
Original Lot No. 97;

Thence North 88 deg. 16’ 30” West, along said Southerly line of Original Lot
No. 97, a distance of 1680.11 feet to the place of beginning and containing
522,886 square feet of 12.0038 acres, be the same more or less, but subject to
all legal highways, and being according to a survey dated August 10, 2004 as
prepared by Seymour D. Weiss, P.E., P.S. of Seymour D. Weiss & Associates, Inc.

Parcel Numbers: 794-38-002 and 794-38-003

 

Schedule 1 - 1



--------------------------------------------------------------------------------

Summit County

Parcel 1

Situated in the City of Macedonia and the Village of Northfield, County of
Summit and State of Ohio:

And known as being a part of Original Northfield Township Lots Nos. 21 and 31,
further bounded and described as follows:

Beginning at a 1 inch iron pin monument found at the intersection of the
centerline of Northfield Road, also known as State Route 8, width varies, and
the Northerly line of said Original Lot No. 31, said Northerly line also being
the Northerly line of said Summit County;

Thence South 88 deg. 16’ 30” East, along the Northerly line of said Original
Lots Nos. 31 and 21, 2,196.71 feet to a 3/4 inch iron pipe found at the
intersection of said Northerly line with the Westerly line of a parcel of land
conveyed to the Cleveland and Pittsburgh Railroad Company by Deed recorded in
Volume 3904, Page 216 of the Summit County Deed Records;

Thence South 08 deg. 49’ 28” East, along the Westerly line of said parcel of
land so conveyed to the Cleveland and Pittsburgh Railroad Company, 246.64 feet
to a 5/8 inch iron pin with cap set at its intersection with the Northerly line
of a parcel of land conveyed to the Cleveland and Pittsburgh Railroad Company by
Deed recorded in Volume 4640, Page 350 of the Summit County Deed Records;

Thence South 00 deg. 07’ 42” East, along the Westerly line of said parcel of
land so conveyed to the Cleveland and Pittsburgh Railroad Company, 491.00 feet
to a 3/4 inch iron pipe found at an angle point therein;

Thence South 88 deg. 23’ 13” East, along a Southerly line of said parcel of land
so conveyed to the Cleveland and Pittsburgh Railroad Company, 77.53 feet to a
5/8 inch iron pin found at an angle point therein;

Thence South 07 deg. 59’ 22” East, along the Westerly line of said parcel of
land so conveyed to the Cleveland and Pittsburgh Railroad Company, 107.06 feet
to a 3/4 inch iron pipe found at an angle point therein;

Thence South 00 deg. 01’ 23” West, along the Westerly line of said parcel of
land so conveyed to the Cleveland and Pittsburgh Railroad Company and the
Westerly line of a parcel of land conveyed to the Cleveland and Pittsburgh
Railroad Company by Deed recorded in Volume 3249, Page 71 of the Summit County
Deed Records and the Westerly line of a parcel of land conveyed to the Cleveland
and Pittsburgh Railroad Company by Deed recorded in Volume 3181, Page 233 of the
Summit County Deed Records, 1,089.43 feet to a 1 inch iron pipe found at an
angle point therein;

 

Schedule 1 - 2



--------------------------------------------------------------------------------

Thence North 88 deg. 36’ 05” West, along a Northerly line of said parcel of land
so conveyed to the Cleveland and Pittsburgh Railroad Company, 199.65 feet to a
railroad spike set at the intersection of said Northerly line with the Easterly
line of the Summit Heights Park Subdivision as recorded in Volume 13, Page 29 of
the Summit County Map Records;

Thence North 00 deg. 17’ 44” East, along said Easterly line of said Summit
Heights Park Subdivision, 159.03 feet to the Northeast corner thereof, from
which point a 1/2 inch iron pipe found bears North 88 deg. 42’ 16” West, 0.35
feet, and South 00 deg. 17’ 44” West, 0.09 feet;

Thence North 88 deg. 36’ 04” West, along the Northerly line of said Summit
Heights Park Subdivision, 2,473.25 feet, passing over a 5/8 inch iron pin set at
its intersection with the Easterly line of S.R. 8, a total distance of 2,503.94
feet to its intersection with the centerline of said S.R. 8;

Thence North 13 deg. 36’ 21” East, along the centerline of said S.R. 8, 687.22
feet to a 3/4 inch iron pin monument found at an angle point therein;

Thence North 13 deg. 44’ 28” East, along the original centerline of said S.R. 8,
900.47 feet to an angle point therein;

Thence North 00 deg. 02’ 42” West, along said original centerline of S.R. 8,
230.82 feet to the place of beginning.

Containing 4,382,440 square feet or 100.6070 acres, be the same more or less,
but subject to all legal highways, and being according to a survey dated
August 10, 2004 as prepared by Seymour D. Weiss, RE., P.S. of Seymour D. Weiss &
Associates, Inc.

Less and Except:

Situation in the Village of Northfield, County of Summit and State of Ohio:

In Part of O.L. Section 31 of Northfield Township, TSN, Range 11-W and bounded
and described as follows:

Parcel No. 146-WD

Being a parcel of land lying on the right side of the centerline of a survey,
made by the Department of Transportation and recorded in Book 124, Page 62 and
63 of the records of Summit County and being located within the following
described points in the boundary thereof;

Commencing at the centerline intersection of Kennedy Avenue (50 feet side) and
Northfield Road, S.R. 8, 60 feet wide;

Thence North 13 degrees 23’ 16” East, along the centerline of Northfield Road,
S.R. 8, 106.68 feet to the true place of beginning;

 

Schedule 1 - 3



--------------------------------------------------------------------------------

Said point being centerline Station 737 + 78.00;

Thence North 13 degrees 23’ 16” East, continuing along said centerline of
Northfield Road, S.R. 8, 30.00 feet to a point;

Thence South 76 degrees 36’ 44” East, 38.00 feet to a point;

Thence South 13 degrees 23’ 16” West, 30.00 feet to a point;

Thence North 76 degrees 36’ 44” West, 38.00 feet to the true place of beginning
and containing 1140 square feet of land, including the present road, which
occupies 900 square feet of land.

Description of the above parcel is based on a survey by J. J. Knecht, Registered
Surveyor No. 4548.

PM: 41-01195 PPN: NF-00004-01-001.000

PM: 41-02574 PPN: NF-00004-B4-002.000

PM: 41-01558 PPN: NF-00004-01-003.000

PM: 41-02578 PPN: NF-00004-B4-004.000

PM: 41-01559 PPN: NF-00004-01-006.000

PM: 41-02579 PPN: NF-00004-B4-005.000

PM: 41-01560 PPN: NF-00004-01-005.000

PM: 41-02580 PPN: NF-00004-B4-006.000

PM: 41-01199 PPN: NF-00004-01-004.000

PM: 41-02577 PPN: NF-00004-B4-003.000

PM: 41-01192 PPN: NF-00004-01-008.000

PM: 41-02573 PPN: NF-00004-B4-001.000

PM: 41-02056 PPN: NF-00004-01-007.000

PM: 41-02581 PPN: NF-00004-B4-007.000

PM: 33-01467 PPN: NF-00005-03-005.000

PM: 33-01469 PPN: NF-00005-03-004.000

PM: 33-01470 PPN: NF-00005-03-003.000

PM: 33-01468 PPN: NF-00005-03-002.000

Parcel 2:

Situated in the Village of Northfield, County of Summit and State of Ohio:

And known as being all of Sublot Nos. 49 and 50 Summit Avenue of Emily K.
Hartwig’s Summit Heights Park Subdivision of part of Original Lot No. 31 in said
City of Northfield, as shown in Plat of said Emily K. Hartwig, recorded
September 5, 1911, in Volume of Plats No. 13, Page 29 of Summit County Map
Records.

PM: 41-01197 PPN: NF-00192-01-018.000

PM: 41-02576 PPN: NF-00192-B4-002.000

PM: 41-01196 PPN: NF-00192-01-019.000

PM: 41-02575 PPN: NF-00192-B4-001.000

 

Schedule 1 - 4



--------------------------------------------------------------------------------

10777 Northfield Road

Northfield Ohio 44067

Part II

LEGAL DESCRIPTION

None.

 

 

Schedule 1 - 5



--------------------------------------------------------------------------------

SCHEDULE 2

GAMING LICENSES

 

Leased Property

  

License / Jurisdiction

  

Original License Date

  

Regulatory Agency

Northfield Park

   Video Lottery Sales Agent License    March 11, 2013    Ohio Lottery
Commission

Northfield Park

   Permits to Conduct a Commercial Horse Racing Meeting    Issued annually for
the racing dates authorized for such year    Ohio State Racing Commission